Mitchell, J.,
however, was for reversal upon the merits, and wrote an opinion to that effect.
Upon the merits no five judges agreed. The cause was thereupon referred to the Hon. Reuben H. Walworth as sole referee for a third trial.
Note.—General Bullard, attorney and -counsel for one of the parties in this case, having had a long and somewhat interesting fight in it, (which is not yet terminated,) furnished the materials for the foregoing report, accompanied by a certificate of Francis Kernan, Esq., late reporter of the court of appeals, stating the grounds upon which the case was last decided in that court—no written opinions given. Upon this authority (which is considered entirely good) the case is published.—Bepobter. ,